DETAILED ACTION
Claims 1, 3, 5-10, and 18-19 were rejected in the Office Action mailed 6/24/21.
Applicants filed a response and amended claims 1, 3, 7, 18, and 19 on 11/23/21.
Claims 1, 3, 5-11, 13-16, and 18-19 are pending, with claims 11 and 13-16 are currently withdrawn.
Claims  1, 3, 5-10, and 18-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: namely, Figure 1B numbers (2) and (3); Figure 2B number (3); and Figure 3 number (4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: p. 6, line 21 recites “the metallic interlay consisting essentially of Cu and Ni (3)” with respect to Figure 1A, however in line 20, (3) is to be the cemented carbide.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: line 12: amend “and the least one body” to “and the at least one body”. Appropriate correction is required. 
Claim 19 is objected to because of the following informalities:  lines 1-3: amend “wherein the step of subjecting the unit to the predetermined temperature and the predetermined pressure during the predetermined time occurs in a solid state diffusion bonding process.” to wherein the step (f) occurs in a solid state diffusion bonding process.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (b) recites five different configurations including, (i) metal alloy, metallic interlayer, and cemented carbide; (ii) metal matrix composite, metallic interlayer, and cemented carbide; (iii) metal alloy and metallic interlayer; (iv) metal matrix composite and metallic interlayer; and (v) cemented carbide and metallic interlayer, however, steps (c) and (f) are missing some of the configurations. It is unclear whether the five configurations of step (b) can also be used as configurations in steps (c) and (f). Therefore, the Examiner is proposing the following amendments to steps (c) and (f). 
For step (c) amend “enclosing a portion of the at least one body of a metal alloy or the at least one body of a metal matrix composite and the metallic interlayer and the least one body of a cemented carbide in a capsule or enclosing the at least one body of a metal alloy or the at least one body of a metal matrix composite and the metallic interlayer and the at least one body of a cemented carbide in a capsule” to “enclosing a portion of the at least one body of a metal alloy or the at least one body of a metal matrix composite and the metallic interlayer and the least one body of a cemented carbide in a capsule or enclosing the at least one body of a metal alloy with the metallic interlayer on at least one surface or the at least one body of a metal matrix composite with the metallic interlayer on at least one surface or the at least one body of a cemented carbide with the metallic interlayer on at least one surface in a capsule”.
For step (f) amend “subjecting a unit comprised by the capsule, a portion of the at least one body of a metal alloy or the at least one body of a metal matrix composite and the metallic with the metallic interlayer on at least one surface or the at least one body of a cemented carbide with the metallic interlayer on at least one surface to a predetermined temperature of above about 1000°C and a predetermined pressure of from about 300 to about 1500 bar during a predetermined time”. 
Appropriate clarification is required. 

Regarding dependent claims 3, 5-10, and 18-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the at least one cemented carbide body consists of a hard phase comprising of titanium carbide, tantalum carbide and tungsten carbide or a mixture 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schon et al (US 2012/0003493 A1) (hereinafter “Schon”) in view of Kobayashi et al. (JP 2009131917 A) (hereinafter “Kobayashi”).
The Examiner is using the translation for JP 2009131917 that Applicant provided with the IDS filed 11/14/2019.

Regarding claims 1, 3, and 18, Schon teaches a method for forming a composite component by first providing a wear-resistant body made of cemented carbide and a metal layer on the cemented carbide body, and embedding the cemented carbide in metal powder together with the metal layer (Schon, [0007]). Schon also teaches that the metal layer is placed between the cemented carbide body and the metal powder (Schon, [0015-0016] and Fig. 2). 
The providing of the cemented carbide and embedding it in a metal powder of Schon corresponds to step (a) of the present invention. Placing the metal layer between the cemented carbide and metal powder of Schon corresponds to step (b) of the present invention. The metal powder of Schon corresponds to the at least one body of a metal alloy of the present invention. The cemented carbide, i.e., metal matrix composite of Schon corresponds to the at least one body 

Schon further teaches that in order to produce the composite component, the cemented carbide body is encapsulated together with the metal layer by the steel present in powder form and arranged in a mold which is designed as a steel capsule, then the mold is used too subject the steel powder to hot isostatic pressing in which the mold is first evacuated by means of a nozzle and arranged in a pressure chamber before then exposing the mold to the required pressures and temperatures, which act uniformly from all sides (Schon, [0022]).
Encapsulating the metal layer, cemented carbide body, and steel powder in a steel capsule of Schon corresponds to step (c) of the present invention. Evacuating the mold by means of a nozzle of Schon corresponds to step (d) of the present invention. Arranging the mold in a pressure chamber, i.e., sealing capsule before hot isostatic pressing, before exposing the mold to required pressures and temperatures of Schon corresponds to step (e) of the present invention.
Schon additionally teaches the hot isostatic pressing of the contents of the capsule, begins with a slow heating phase, followed by a holding phase during which temperatures in the order of magnitude of 900-1300°C and pressures in the range of 1000-2000 bar prevail and depending on the material used, the duration of the holding phase is between 1 and 9 hours (Schon, [0023]). The hot isostatic pressing of Schon corresponds to step (f) of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


While Schon teaches that the metal layer, i.e., metallization, is preferably nickel, Schon further teaches that the metallization can also consist of copper or chromium (Schon, [0020] and [0005-0006]), however, Schon does not explicitly disclose that the metallic interlayer is formed by an alloy having a composition consisting essentially of copper, nickel, and less than 3 wt.% total other elements, wherein the copper content of the metallic interlayer is from 20-98 wt.%. 

With respect to the difference Kobayashi teaches a composite material containing a cemented carbide member bonded via a bonding layer to a steel member, where the bonding layer is a Ni-Cu alloy in the joint between the cemented carbide and steel members (Kobayashi, [0001] and [0010]). Kobayashi also teaches that the Cu content at the center of the joint surface is 5-50 atomic% (Kobayashi, [0010]). After conversion of the wt.% of Cu of the present invention, the atomic% of Cu is 18.761-97.838% of claim 1 of the present invention. Given that Kobayashi is silent about including “other elements: in the bonding layer, the amounts of “other elements” would necessarily be zero, which would fall within the range of the present invention. 
As Kobayashi expressly teaches, having Cu in the bonding layer increases the tensile strength and bending strength of the joint (Kobayashi, [0013]).

In light of the above motivation to have a Cu-Ni bonding layer that has 5-50 atomic% Cu as taught in Kobayashi above, it therefore would have been obvious to one of ordinary skill in the art to use a 5-50 atomic% Cu-Ni alloy as the metal layer of Schon in order to increase the tensile strength and bending strength of the joint, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 5, Schon also teaches that the metal layer may be in the form of a foil or thin plate arranged between the cemented carbide body and the metal powder or that the cemented carbide body is coated by electrodeposition of the metal layer, i.e., the metal layer is in powder form (Schon, [0008-0009]). The foil or electrodeposition of the metal layer of Schon corresponds to wherein the metallic interlayer is formed by a foil or a powder of the present invention. 

Regarding claim 6, Schon additionally teaches the hot isostatic pressing of the contents of the capsule, begins with a slow heating phase, followed by a holding phase during which temperatures in the order of magnitude of 900-1300°C are used (Schon, [0023]). The temperature range of Schon encompasses the range of the present invention. As set forth in prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 7 and 10, Schon also teaches that the wear-resistant body consists of cemented carbide, in particular WC with a binder of Co or CoNiFe and depending on the application, it is also possibly to use cemented carbides with additional carbides, i.e., more than or equal to two cemented carbide bodies (Schon, [0018]). The cemented carbides with a binder of Schon corresponds to the cemented carbide bodies and binder of the present invention.

Regarding claim 8, Schon also teaches that the carrier consists of powder metal, preferably of an alloyed high-quality structural steel which is tough at low temperatures (Schon, [0017]). The steel alloy powder of Schon corresponds to the metal alloy body being a steel body of the present invention. 

Regarding claim 9, Schon also teaches that the metal layer is provided on the cemented carbide body by electrodeposition, i.e., electrolytic plating (Schon, [0007-0008]). The electrodeposition of the metal layer of Schon corresponds to forming the metallic interlayer by electrolytic plating of the present invention. 

Regarding claim 19, Schon also teaches that due to the hot isostatic pressing a diffusion layer forms between the cemented carbide and metal powder, i.e., the hot isostatic pressing occurs in a solid state diffusion bonding process (Schon, [0023-0024]). The diffusion bonding of Schon corresponds to the step of subjecting the unit to the predetermined temperature and . 

Response to Arguments
In response to the amendment to the specification to correct the objection to the specification and the drawings, the previous drawing and specification objections are withdrawn.
In response to the amendments to claims 1 and 19, the previous claim objections are withdrawn. 
In response to the amendment to claim 1, as suggested by the Examiner, the previous 35 U.S.C. 112(b) rejection is withdrawn. 
In response to the amendment to claim 7, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Applicant primarily argues:
“The inventors have surprisingly found that by introducing a metallic interlayer comprising an alloy essentially consisting of copper and nickel between or on at least one surface of the bodies to be HIP:ed, the problems relating to brittle phases are alleviated. It has surprisingly been found that the metallic interlayer will act as a migration barrier for the migration of carbon atoms between the at least one body of metal alloy or of metal matrix alloy and the at least on body of the cemented carbide. Thus, brittle phases will be reduced if not eliminated and the risk that the at least one body of cemented carbide will crack during operation and cause failure of the component will be reduced.”
Remarks, pg. 12
The Examiner respectfully traverses as follows:
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant also argues:
“However, as described in the current application at para. [0004], at higher temperatures, i.e., above 1050°C, and in particular above 1100°C, and for several carbide grades and long process times, it has been shown that nickel does not provide sufficient barrier properties to prevent the formation of deleterious phases. Thus, Schon’s nickel layer processed at the conditions in the present claims would not function to create a nickel interlayer that would assist the diffusion processes and lead to a good metallurgical bond between the cemented carbide and the carrier.”
Remarks, pg. 13
The Examiner respectfully traverses as follows:
Firstly, Schon teaches that the metal layer, i.e., metallization, is preferably nickel, and further teaches that the metallization can also consist of copper or chromium, i.e., a nickel and copper alloy (Schon, [0020] and [0005-0006]). Therefore, Schon is not only teaching a nickel layer but rather a nickel and copper alloy layer. 
Secondly, Applicant primarily argues that Schon does not expressly teach the claimed metallic interlayer formed by an alloy composition consisting essentially of copper, nickel, and less than 3 wt.% total other elements. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Schon does not disclose the entire claimed invention. Rather, Kobayashi is relied upon to teach claimed elements missing from Schon. See pg. 11-12 of the Office Action mailed 6/24/21.
 One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant also argues:
“Schon also suggests copper as a possible interlayer when joining two metals by means of a possible interlayer (see para. [0006]). However, copper has a relatively low melting point (1085°C) and during a HIP process at temperatures as claimed, i.e., above about 
Remarks, pg. 13-14
The Examiner respectfully traverses as follows
Firstly, Schon teaches that the metal layer, i.e., metallization, is preferably nickel, and further teaches that the metallization can also consist of copper or chromium, i.e., a nickel and copper alloy (Schon, [0020] and [0005-0006]). Therefore, Schon is not only teaching a copper layer but rather a nickel and copper alloy layer. 
Secondly, Applicant primarily argues that Schon does not expressly teach the claimed metallic interlayer formed by an alloy composition consisting essentially of copper, nickel, and less than 3 wt.% total other elements. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Schon does not disclose the entire claimed invention. Rather, Kobayashi is relied upon to teach claimed elements missing from Schon. See pg. 11-12 of the Office Action mailed 6/24/21.
 	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant also argues:
“Firstly, neither Schon’s nickel layer nor Schon’s copper layer is an alloy having a “composition consisting essentially of copper, nickel, and less than 3 wt% total other elements, where each other element is at an impurity level,” and wherein the composition of the alloy of the metallic interlayer has a copper content from 20 to 98 wt%” as currently presented in independent claim 1. Additionally, there is no rational basis based on Schon’s use of either nickel or copper to provide an alloy of both copper and nickel.

Additionally, both Schon’s nickel layer and copper layer, if processed at the conditions in the present claims, would not function to create an interlayer that would assist the diffusion processes and lead to a good metallurgical bond between the cemented carbide 
Remarks, pg. 14
The Examiner respectfully traverses as follows:
Applicant primarily argues that Schon does not expressly teach the claimed metallic interlayer formed by an alloy composition consisting essentially of copper, nickel, and less than 3 wt.% total other elements. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Schon does not disclose the entire claimed invention. Rather, Kobayashi is relied upon to teach claimed elements missing from Schon. See pg. 11-12 of the Office Action mailed 6/24/21.
 	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant has not provided evidence, i.e., data, to demonstrate that the composition of the copper nickel interlayer impacts the predetermined temperature.
Moreover, Schon teaches that the metal layer, i.e., metallization, is preferably nickel, and further teaches that the metallization can also consist of copper or chromium, i.e., a nickel and copper alloy (Schon, [0020] and [0005-0006]). Therefore, Schon is not only teaching a copper layer or a nickel layer, but rather a nickel and copper alloy layer. 
  
Applicant also argues:
“Kobayashi is similarly inadequate. Kobayashi describes a fast process for attaching a cemented carbide on a cylindrical steel shaft using uniaxial pressure (see Fig. 1 of Kobayashi showing application of only uniaxial pressure). The method used is induction heating and the process goes on for less than one minute (see, e.g., para. [0016]). The 
Remarks, pg. 14
The Examiner respectfully traverses as follows:
It is noted that while Kobayashi does not disclose all the features of the present claimed invention, Kobayashi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant also argues:
“Firstly, similar to Schon, Kobayashi’s metallic interlayer is not an “alloy” having a “composition consisting essentially of copper, nickel, and less than 3 wt% total other elements, where each other element is at an impurity level,” and wherein the composition of the alloy of the metallic interlayer has a copper content from 20 to 98 wt%” as currently presented in independent claim 1. Rather, at best, Kobayashi has a layer of nickel in which Cu has diffused to form a copper gradient. But this structure is not an alloy and, in no sense, is Cu present throughout the nickel layer of Kobayashi such that one can consider this layer as being an alloy of nickel and copper. Additionally, there is no basis to conclude that the nickel with copper gradient in Kobayashi necessarily has “a copper content from 20 to 98 wt%”.

Secondly, the process in Kobayashi occurs under uniaxial pressure conditions and not isostatic pressure conditions as in the claimed HIP process. The microstructure formed under isostatic pressure conditions (as in the claimed HIP process) is distinguishable from microstructures formed under uniaxial pressure conditions (as in Kobayashi).”
Remarks, pg. 15
The Examiner respectfully traverses as follows:
Kobayashi is only used as a teaching reference in order to teach the compositional ranges of the copper nickel alloy of Schon. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738